IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 EARL DEMBY,                                   : No. 19 MM 2021
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 HONORABLE JUDGE JAMES P. BRADLEY              :
 OF DELAWARE COUNTY COURTS,                    :
                                               :
                     Respondent                :


                                       ORDER



PER CURIAM

      AND NOW, this 23rd day of April, 2021, the Petition for Writ of Mandamus is

DENIED. The Prothonotary is DIRECTED to strike the name of the jurist from the caption.